COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 JUAN HEREDIA AND FLOR FLORES,                 §              No. 08-15-00327-CV

                      Appellants,              §                Appeal from the

 v.                                            §               327th District Court

 MICHAEL ZIMPRICH,                             §            of El Paso County, Texas

                      Appellee.                §                (TC# 2011-344)

                                            §
                                          ORDER

       The Court GRANTS the Appellants’ third motion for extension of time within which to

file the brief until September 17, 2016. NO FURTHER MOTIONS FOR EXTENSION OF

TIME TO FILE THE APPELLANTS’ BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. James D. Lucas, the Appellants’ attorney, prepare

the Appellants’ brief and forward the same to this Court on or before September 17, 2016.

       IT IS SO ORDERED this 19th day of August, 2016.

                                                   PER CURIAM

Before McClure, C.J., Rodriguez and Hughes, JJ.